Citation Nr: 0116466	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for muscle weakness.

3.  Entitlement to service connection for soft tissue 
sarcoma.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This appeal arises from a September 1999 rating decision of 
the Jackson, Mississippi, Regional Office (RO) that denied 
service connection claims for peripheral neuropathy, muscle 
weakness, and soft tissue sarcoma on the basis that the 
claims were not well grounded and that determined that new 
and material evidence had not been submitted to reopen a 
service connection claim for skin rash of the chest and feet 
as due to herbicide exposure.

The veteran's claims of service connection for peripheral 
neuropathy, muscle weakness, and soft tissue sarcoma are the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a skin 
disability was previously denied by the RO in April 1994, and 
the veteran did not appeal that determination.

2.  The evidence submitted since the April 1994 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a skin disability.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, which denied entitlement 
to service connection for a skin disability, is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the April 1994 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a skin disability, 
claimed as due to herbicide exposure, is new and material.  
38 U.S.C.A. § 5108(a) (West 1991); 38 C.F.R. §  3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service connection claim for a skin condition 
due to Agent Orange exposure was previously denied by the RO 
in April 1994.  The veteran did not appeal that 
determination, and it is final.  See 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

To reopen the claim, the appellant must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1995); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108. "New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000) [Emphasis in original]; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Second, if the Board determines 
that the evidence is "new and material," it must reopen the 
claim and evaluate the merits of 

the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet.App. 181, 185 (1992).  The Court 
has reviewed and upheld these standards regarding the issue 
of finality.  Reyes v. Brown, 7 Vet.App. 113 (1994).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The newly submitted evidence includes a February 1984 VA 
examination report that does not discuss symptoms of a skin 
rash of the chest and feet, and does not relate any post-
service diagnosis to the veteran's active service.  Indeed, 
examination of the veteran's skin at that time was negative.  

A June 1999 note from a private physician discussed scabies, 
though he did not indicate that it was due to herbicide 
exposure.  The physician even remarked that the scabies had 
been of recent onset, having been of three weeks' duration.  
The physician also noted that the veteran had scattered 
eczema on the upper extremities and sebaceous folliculitis of 
the chest; it was remarked that a VA internist had inquired 
about defoliants, especially in Vietnam.  There was no 
reference to any specific treatment by that VA internist or 
to any more concrete information regarding any such 
treatment, let alone any further discussion as to an 
association between herbicide exposure and folliculitis.  

The Board finds that new and material evidence has been 
submitted to reopen the veteran's previously denied claim for 
service connection for a skin disability claimed as due to 
herbicide exposure.  It is not shown that the diagnoses 
mentioned in the current clinical record were identified in 
1994, and if in fact there was a diagnosis of skin disability 
at that time.  There was no mention in the rating action of 
scabies, eczema on the upper extremities, or sebaceous 
folliculitis of the chest.  This evidence is so significant 
that it must be considered to fairly adjudicate the veteran's 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of service connection for skin disability, claimed 
as due to herbicide exposure, is reopened.  To this extent 
the appeal is allowed.  


REMAND

In view of the allowed portion of the claim, the Board finds 
that the veteran should be afforded a dermatology examination 
to determine the nature and etiology of any current skin 
disability.  

The Board now turns to the additional claims on appeal at the 
present time.  The Board is of the opinion that additional 
development is required with regard to these claims.

In its decisions, including its September 1999 and its June 
2000 rating decisions, the RO determined that the veteran's 
service connection claims for peripheral neuropathy, for 
muscle weakness, and for soft tissue sarcoma were not well 
grounded.  However, as discussed above, during the pendency 
of the veteran's appeal, there were significant changes in 
the law, including the elimination of the "well grounded 
claim" requirement.  See VCAA.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to claims filed on or after the date of enactment 
of the VCAA and to claims filed before the date of enactment 
that are not yet final as of the effective date of the VCAA.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (where law changes during pendency of claim, 
version that is more favorable to claimant applies unless 
otherwise provided for by VA or Congress).

In this particular appeal, the veteran has stated that he has 
developed symptoms of muscle weakness, tingling in certain 
extremities, and a condition that he describes as soft tissue 
sarcoma.  The veteran should be afforded an examination to 
determine the current nature, diagnosis and etiology of his 
disabilities.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must schedule the veteran 
for the conduct of a complete and 
thorough VA examination to assess the 
current nature and etiology of 
disability relating to the veteran's 
complaints of peripheral neuropathy 
(tingling and numbness), muscle 
weakness, soft tissue sarcoma and skin 
disorders.  All pertinent examinations 
should be conducted at this time.  The 
veteran's claims folder must be made 
available to the examining physician.  
The examining physician should review 
the veteran's claims folder and his 
entire medical history, while 
specifically addressing the veteran's 
complaints and symptoms.  If disability 
is identified, the examiner should 
indicate whether it is more likely, 
less likely or as likely as not related 
to the veteran's active duty, including 
his claimed herbicide exposure.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether any of the veteran's 
claims may be granted.  If the decision 
remains adverse to the claimant, in 
whole or in part, then the claimant and 
his representative must be furnished 
with a supplemental statement of the 
case.  The case should thereafter be 
returned to the Board for further 
review, as appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



